Citation Nr: 0215503	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-20 170	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for right paraspinal area 
myofascial syndrome, with reflex sympathetic dystrophy, 
currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1999, from 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDING OF FACT

On March 12, 2002, prior to the promulgation of a decision in 
the appeal, the appellant submitted a written statement 
withdrawing his appeal.
 

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

On March 12, 2002, the appellant submitted a signed written 
statement, indicating that he agreed with the findings of the 
RO in his disability case, and asked that his appeal be 
withdrawn.  The Board notes, however, that in September 2002, 
the representative submitted an unsigned statement in support 
of the appellant's appeal for an increased rating.  This was 
not, however, accompanied by a new claim from the veteran or 
any indication that the appellant was withdrawing his March 
2002 statement.  The representative argued for entitlement to 
an extraschedular rating, stating that the appellant had 
consistently maintained that his claim warranted an increased 
rating and that it was justified by the evidence of record.  
The National Service Representative, in a brief submitted in 
October 2002, indicated that the representative at the RO had 
adequately set forth all arguments, and that those arguments 
were incorporated into the brief.  

It appears, however, that the representative has not taken 
notice of the appellant's desire to withdraw his appeal.  As 
mentioned above, the representative presented that the 
appellant had consistently maintained that his claim 
warranted an increased rating, when in fact, the appellant 
stated that he was satisfied with the increased rating that 
was assigned by the RO.  Since the appellant has specifically 
withdrawn this appeal, there remains no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



